McDonald, justice.
Southern Bell Telephone and Telegraph Company petitions for review of Public Service Commission (PSC) order number PSC-93-1214-FOF-TL, which clarified two previous PSC orders directing Southern Bell to produce documents.* We addressed the original orders in Southern Bell Telephone and Telegraph Company v. Deason, 632 So.2d 1377 (Fla.1994). In Southern Bell, we specifically addressed the issues of the attorney-client privilege and the work product doctrine as they relate to the documents requested by the PSC and the Office of Public Counsel. Because the parties have now settled their case, we dismiss the petition.
It is so ordered.
BARKETT, C.J., and OVERTON, SHAW, GRIMES and KOGAN, JJ., concur.
HARDING, J., did not participate.

 The orders clarified were orders PSC-93-0292FOF-TL and PSC-93-0517-FOF-TL.